Case 1:19-cv-22024-JLK Document 105 Entered on FLSD Docket 04/13/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                     Case No. 1:19-CV-22024

   REINALDO PEREZ and ZOILA PEREZ,
   Husband and Wife,

          Plaintiffs,

   v.

   BRIT UW LIMITED, THE SOLE
   SUBSCRIBER TO POLICY NUMBER
   BW0172617,

         Defendant.
   ____________________________________/

                                          OMNIBUS ORDER

         THIS COURT held its Final Pretrial Conference Hearing on April 2, 2021. [D.E. 100].

  The following pending motions were heard by the Court: (i) Plaintiff’s Daubert Motion to Strike

  and Exclude Defendant’s Expert, Steve Mickelson [D.E. 68]; (ii) Defendant Brit UW Limited’s

  Daubert Motion to Exclude Yan Solis as an Expert and Supporting Memorandum of Law [D.E.

  69]; and (iii) Defendant Brit UW Limited’s Motion for Partial Reconsideration of Court’s

  Amended Order Denying Defendants’ Motion for Summary Judgment [D.E. 97].

                                     I.      BACKGROUND

         This case arises from damages to the Plaintiffs’ home that were directly caused by

  Hurricane Irma, which occurred on September 10, 2017. At the time of the loss, the Plaintiffs had

  an insurance policy with the Defendant Brit UW Limited. This Omnibus Order addresses the

  motions referenced above.
Case 1:19-cv-22024-JLK Document 105 Entered on FLSD Docket 04/13/2021 Page 2 of 4




                                      II.      LAW AND DISCUSSION

  A.      Plaintiff’s Daubert Motion                to   Strike     and     Exclude      Defendant’s       Expert,
          Steve Mickelson [D.E. 68]

          For the reasons stated on the record, Plaintiff’s Daubert Motion to Strike and Exclude

  Defendant’s Expert, Steve Mickelson [D.E. 68] is DENIED.

  B.      Defendant Brit UW Limited’s Daubert Motion to Exclude Yan Solis as an Expert and
          Supporting Memorandum of Law [D.E. 69]

          For the reasons stated on the record, Defendant Brit UW Limited’s Daubert Motion to

  Exclude Yan Solis as an Expert and Supporting Memorandum of Law [D.E. 69] is DENIED.

  C.      Defendant Brit UW Limited’s Motion for Partial Reconsideration of Court’s
          Amended Order Denying Defendants’ Motion for Summary Judgment [D.E. 97]

          The Defendant Brit UW Limited argued that the Court’s prior Order Denying its Motion

  for Summary Judgment [D.E. 97] failed to address its argument that due to the Plaintiff’s alleged

  failure to provide an “Actual Cash Value” of its damages, the Plaintiff’s action fails to present an

  issue of fact for the Jury to determine. 1

          The Court finds this argument unavailing and the Court is not required to articulate each

  and every reason for the Denial the Defendant’s Motion for Summary Judgment. However, for

  clarification the Court will set forth why the Defendant’s Motion for Summary Judgment as to the

  Plaintiffs alleged failure to provide the “Actual Cash Value” of its damages is unsupported by the

  facts and the law.




           1
                    The Court has considered Plaintiffs’ Response In Opposition To Defendant Brit UW Limited’s
  Motion For Partial Reconsideration of The Court’s Amended Order Denying Defendants’ Motion For Summary
  Judgment. [D.E. 99]. As indicated in the Plaintiffs’ Statement of Material Facts In Opposition To Defendant’s Local
  Rule 56.1 (a) Statement Of Material Facts at paragraphs 54 and 55, Mr. Brizuela’s estimate has a category for each
  item labeled RCV and ACV. [D.E. 83 at ¶54-55].
Case 1:19-cv-22024-JLK Document 105 Entered on FLSD Docket 04/13/2021 Page 3 of 4




         First, the Plaintiffs’ did not receive any monies from the Defendant for any of its damages

  resulting from Hurricane Irma and therefore, could not have provided proof that the “Actual Cash

  Value” of it damages were used before seeking additional monies from the Defendant.

         Second, as set forth in the Plaintiffs Complaint and in its opposition to the Defendants

  Motion for Summary Judgement. The Defendant denied a majority of the Plaintiffs damages

  claiming that they pre-existed and therefore, were not covered under the insurance policy. This

  clearly is a question of fact that must be resolved by the Jury. If the Plaintiffs are correct then the

  Defendant would be in Breach of its Insurance Contract and all damages resulting from said breach

  would be compensable. The simple fact that the contract at issue in this case is an insurance policy

  does not change the principles of damages in contract law.

         Furthermore, based on the competing estimates of damages, it is clear that the Defendant

  is taking the position that only a small fraction of the damages resulting from Hurricane Irma are

  covered under the insurance policy. Therefore, the determination of what amount is necessary to

  put the Plaintiffs home in its pre-loss condition is a question of fact for the Jury. Citizens Prop.

  Ins. Corp. v. Tio, 304 So. 3d 1278, 1280 (Fla. 3d DCA 2020), review denied, SC20-959, 2020 WL

  7230480 (Fla. Dec. 8, 2020) (“Section 627.7011(3), however, governs an insurer’s post-loss

  obligations in adjusting and settling claims covered by a replacement cost policy, and does not

  operate as a limitation on a policyholder's remedies for an insurer's breach of an insurance

  contract.”   D.R. Mead & Co. v. Cheshire of Florida, Inc., 489 So.2d 830, 832 (Fla.        3d    DCA

  1986) (“Without detailing the evidence submitted on both sides of the damages issue, we find that

  the actual cash value of the contents destroyed by fire was entirely for the jury to determine.”)

  (emphasis supplied).
Case 1:19-cv-22024-JLK Document 105 Entered on FLSD Docket 04/13/2021 Page 4 of 4




          Accordingly, based on the foregoing reasons, Defendant’s Motion for Partial

  Reconsideration is DENIED.

                                       III.      CONCLUSION

          Based on the foregoing, it is hereby

          ORDERED AND ADJUDGED Plaintiff’s Daubert Motion to Strike and Exclude

  Defendant’s Expert, Steve Mickelson [D.E. 68] is DENIED. It is further

          ORDERED AND ADJUDGED Defendant Brit UW Limited’s Daubert Motion to

  Exclude Yan Solis as an Expert and Supporting Memorandum of Law [D.E. 69] is DENIED.

  It is further

          ORDERED AND ADJUDGED Defendant Brit UW Limited’s Motion for Partial

  Reconsideration of Court’s Amended Order Denying Defendants’ Motion for Summary Judgment

  [D.E. 97] is DENIED.

          DONE and ORDERED in Chambers at the James Lawrence King Federal Justice

  Building and United States Courthouse in Miami, Miami-Dade County, Florida on this 13th day of

  April, 2021.


                                        _________________________________________
                                        THE HONORABLE JAMES LAWRENCE KING
                                        UNITED STATES DISTRICT JUDGE


  cc: All counsel of Record
